                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JAMES WILLIAMS,

             Plaintiff,

v.                                                Case No. 5:19-cv-89-TKW-MJF

R. HUGHES and A. MURRELL,

             Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 65). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that the claims against Defendant Murrell should

be dismissed based on Plaintiff’s failure to exhaust his administrative remedies.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.




                                    Page 1 of 2
2.    Defendant Murrell’s motion to dismiss (Doc. 64) is GRANTED, and

the claims against her are DISMISSED for failure to exhaust administrative

remedies.

3.    The case is recommitted to the magistrate judge for further proceedings

on the claims against Defendant Hughes.

DONE AND ORDERED this 9th day of July, 2021.


                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                             Page 2 of 2
